Rombauer, J.,
delivered a separate concurring opinion.
This is a case of first impression under that clause *654of- our divorce law,, which enables the wife to obtain a divorce from the bonds of matrimony, £ ‘ when the husband shall be guilty of such conduct as to constitute him a vagrant within the meaning of the law respecting vagrants.” This court is a court of final jurisdiction in divorce cases, and it is, therefore, important that the views of its judges, when they differ in opinion as to the proper construction of any clause in that law, should be clearly understood. It is for this reason that I feel called upon to assign my reasons for putting a different construction upon the clause in question than the one adopted by my associates.
The statute concerning vagrants, referred to in the opinion as chapter 166, of the revision of 1879, is first found upon our statute books in the revision of 1885. The first two sections of the law as then adopted read as follows:
“ Section 1. Every able-bodied person, who shall be found loitering or rambling about, not having where-, withal to maintain himself, by some visible property, -and who doth not betake himself to labor, or some honest calling to procure a livelihood, and all able-bodied peri sons who are found begging, and who quit their homes and leave their wives and children without the means of subsistence shall be deemed and treated as vagrants.
“Sect. 2. All keepers or exhibitors of any gaming table, or gambling device, and all persons who travel or regain on steamboats, or go from place to place for the purpose of gaming, shall be deemed and treated as vagrants. ” Rev. Stat. 1835, p. 613, sects. 1 and 2.
The law then makes provision for the trial, conviction, and hiring out of the vagrant at the court house door for the term of six months. This law has remained, substantially, the same from the date of its adoption to the present day.
The vagrancy clause in the divorce law first appears in the revision of 1845, and reads there as follows: ■“ When the husband shall be guilty of such conduct as *655to constitute Mm a vagrant, witMn the meaning of the first and second sections of an act respecting vagrants.” This language was retained in the revision of 1855, but in the revision of 1865 it was altered so as to read, “ within the meaning of the law respecting vagrants,” and that phraseology has been retained ever since.
Now, it will not be contended that this change intended to change the construction of the law, or to introduce any new feature into it, because, at that date, there was no other law in this state, respecting vagrants, than the law above referred to, and now known as chapter 166 of the present revision, nor was there any definition of vagrancy in the statutes anywhere, except in the first two sections of that law.
In 1879, the revisors added a new section to our criminal code, creating an offence defined as vagrancy, entirely independent of the well known law on that subr |ect, which had been in force for a period of over forty years, and, among other things, made any one punishable as a vagrant, “who shall be engaged in any unlawful calling whatever.”
If I understand my associates correctly, they hold that the commission of any offence, which makes the husband punishable as a vagrant, under the provisions of the criminal code first adopted in 1879, is ground of divorce from the bonds of matrimony, on the part of the wife. In this view I can not concur for various reasons.
I. When the vagrancy clause in the divorce law was first adopted, it could only refer to the vagabond husband mentioned in the vagrancy act. The re-adoption of the statute, from time to time, was only a re-adoption of its well-defined meaning. This is in harmony with the views of the entire court, as expressed in Dawson v. Dawson (23 Mo. App. 169).
II. The construction put upon the clause by the majority of the court is at war with other parts of the section, because it is not well conceivable that, when *656“one is guilty of a felony or other infamous crime,” his wife is not entitled to a divorce, unless her husband has first been convicted, and yet she is entitled to such divorce, ‘ ‘ if he shall be engaged in any unlawful calling whatever,” which makes him punishable as for a misdemeanor, without such conviction.
The object of making vagrancy, as defined by chapter 166, a ground of divorce, is apparent. The husband abandons his family, leaves his home, and is guilty of conduct which subjects him to be treated as a vagabond, and to be sold at the court house door to the highest bidder for six months. The legislature might well hold, as, in my opinion, they did, that a husband, guilty of such conduct, should not continue the head of a family. He is guilty, not only of a violation of his obligations to the commonwealth, but, also, of his duties to his wife and children. His conduct materially affects the domestic relation.
It is not so, however, when the husband is simply “engaged in an unlawful calling,” for which he may become punishable, either under the section of the criminal code relating to vagrancy, or under some other section of the criminal code, relating to the particular unlawful calling in which he is so engaged.
All these considerations lead me to the conclusion that, to hold that the vagrancy of the husband, as vagrancy is defined in section 1568, of the criminal code, is, also, a ground of divorce, is to put a construction upon the first section of our divorce act, which is unwarranted, alike by the history of legislation in this state on that subject, and by the object sought to be attained. Beyond all this, however, such construction is designed to introduce into one of the most important branches of the law, the one affecting our domestic relations, an element of uncertainty, throwing one of its clauses into the regions of endless conjecture.